Unjust conviction and imprisonment claim. — Plaintiff seeks damages pursuant to 28 U.S.C. § 1495 and § 2513 as a person who has been unjustly convicted of an offense against the United States and imprisoned. Plaintiff alleges prosecution in the United States District Court for the Eastern District of Pennsylvania for violation of 18 U.S.C. § 659, that following a plea of guilty he was sentenced to a term of from 60 days to 6 years, that after serving 25 months he brought suit to have the sentence set aside, and that the district court vacated the sentence, resentencing plaintiff to 1 year as required by law and thereby effecting his release since he had already served 25 months. Defendant moved to dismiss the petition on grounds that plaintiff failed to allege any of the facts required by 28 U.S.C. § 2513 or otherwise comply with said section, that the gravamen of his petition is not that he was unjustly convicted, but that he was illegally sentenced for a crime which he admitted committing, and that he failed to state a claim upon which relief could be granted. Upon consideration of the motion, and on the basis of decisions of this court in Smith v. United States, 168 Ct. Cl. 242, 246 (1964) ; Weiss v. United States, 120 Ct. Cl. 1, 2-3, 91 F. Supp. 742, 743 (1950) ; and Cratty v. United States, 110 Ct. Cl. 260, 75 F. Supp. 1005 (1948), the court concluded that plaintiff’s petition fails to state a claim upon which relief can be granted by this court, and on October 4, 1968, the court granted defendant’s motion to dismiss and ordered plaintiff’s petition dismissed.